Case 2:19-cv-07376-DDP-GJS Document 49 Filed 11/06/19 Page 1 of 2 Page ID #:308




 1   Walter M. Yoka, Bar #94536
 2   wyoka@yokasmith.com
     David T. McCann, Bar #115971
 3   dtmccann@yokasmith.com
 4   Alice Chen Smith, Bar #251654
     asmith@yokasmith.com
 5   R. Bryan Martin, Bar #221684
 6   bmartin@yokasmith.com
     Davida M. Frieman, Bar #232096
 7
     dfrieman@yokasmith.com
 8   YOKA & SMITH, LLP
 9
     445 South Figueroa St., 38th Floor
     Los Angeles, California 90071
10   Phone: (213) 427-2300
11   Fax: (213) 427-2330
12   Attorneys for Defendants, NUTRIBULLET, LLC and CAPITAL BRANDS, LLC;
13
14                          UNITED STATES DISTRICT COURT
15               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
16
     ANDREW LEAHY, an individual             )   Case No.: 2:19-cv-07376-DDP-SS
17                                           )
18                     Plaintiffs,           )   District Judge: Hon. Dean D. Pregerson
                                             )   Magistrate: Hon. Suzanne H. Segal
19         vs.                               )
20                                           )   DEFENDANTS’ CERTIFICATION
     NUTRIBULLET, L.L.C., a California       )   AS TO INTERESTED PARTIES
21   Limited Liability Company; CAPITAL      )   PURSUANT TO CD CA RULE 7.1-1
22   BRANDS, L.L.C., a California Limited    )
     Liability Company; HOMELAND             )
23
     HOUSEWARES, L.L.C., a California        )
24   Limited Liability Company; CALL TO      )   Complaint Filed: August 26, 2019
25
     ACTION, L.L.C., a California Limited    )   First Amended Complaint Filed:
     Liability Company; NUTRILIVING,         )   September 11, 2019
26   L.L.C., AMAZON.COM SERVICES,            )   Trial Date: TBD
27   INC., a Delaware corporation, JAZZER    )
     SHACK, L.L.C., a New Jersey Limited     )
28   Liability Company, and Does 1 through   )
                                          1
         DEFENDANTS’CERTIFICATION AS TO INTERESTED PARTIES PURSUANT TO CD CA
                                      RULE 7.1-1
Case 2:19-cv-07376-DDP-GJS Document 49 Filed 11/06/19 Page 2 of 2 Page ID #:309




 1   10, inclusive,                            )
                                               )
 2                       Defendants.           )
 3                                             )
                                               )
 4
 5            TO THE COURT, PLAINTIFF AND HER ATTORNEYS OF RECORD
 6   HEREIN:
 7            To enable the Court to evaluate possible disqualification or recusal, the
 8   undersigned, counsel of record for Defendants NUTRIBULLET, L.L.C., CAPITAL
 9   BRANDS, L.L.C, HOMELAND HOUSEWARES, L.L.C., CALL TO ACTION, L.L.C,
10   NUTRILIVING, L.L.C., hereby represents and certifies that the following named
11   persons or entities (other than those named as parties to this action), have the following
12   described connection with or direct, pecuniary interest in the outcome of this case:
13            1.      Andrew Leahy
14            2.      Nutribullet, LLC;
15            3.      Capital Brands, LLC;
16            4.      Homeland Housewares, LLC;
17            5.      Call to Action, LLC;
18            6.      Nutriliving, LLC;
19
20   DATED: November 6, 2019                          YOKA & SMITH, LLP
21
                                               By: /s/ DAVIDA M. FRIEMAN
22
                                                     Walter M. Yoka
23                                                   David T. McCann
24                                                   R. Bryan Martin
                                                     Alice Chen Smith
25                                                   Davida M. Frieman
26                                             Attorneys For Defendants, Nutribullet, LLC;
                                               Capital Brands, LLC; Homeland
27
                                               Housewares, LLC; Call To Action, Llc And
28                                             Nutriliving, LLC
                                          2
         DEFENDANTS’CERTIFICATION AS TO INTERESTED PARTIES PURSUANT TO CD CA
                                      RULE 7.1-1
